ACCEPTED
                                                                   03-14-00252-CR
                                                                          4338561
                                                         THIRD COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                                               3/2/2015 4:11:28 PM
                                                                 JEFFREY D. KYLE
                                                                            CLERK
               NO. 03-14-00252-CR

                                                   FILED IN
                                            3rd COURT OF APPEALS
                                                AUSTIN, TEXAS
                                            3/2/2015 4:11:28 PM
                                              JEFFREY D. KYLE
                                                    Clerk
           IN THE COURT OF APPEALS
       FOR THE THIRD DISTRICT OF TEXAS
                   AT AUSTIN




             JOHN JOSEPH FOSTER
                     Appellant

                         v.
             THE STATE OF TEXAS
                     Appellee


MOTION TO EXTEND TIME FOR FILING STATE'S BRIEF




              JAMES J. LAMARCA
              Assistant County Attorney
              Williamson County, Texas
              State Bar No. 24074568
              405 Martin Luther King, # 7
              Georgetown, Texas 78626
              PHONE: (512) 943-1111
              FAX: (512) 943-1120
              j lamarca@wilco.org
                               NO. 03-14-00252-CR

JOHN JOSEPH FOSTER                     § IN THE COURT OF APPEALS
                                       §
vs.                                    § FOR THE THIRD DISTRICT
                                       §
THE STATE OF TEXAS                     § OFTEXAS

 MOTION FOR EXTENSION OF TIME TO FILE STATE'S BRIEF

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF
APPEALS:

      The State of Texas by and through its attorney, Dee Hobbs,

Williamson County Attorney, files this Motion to Extend Time for Filing

State's Brief, and in support of this motion, would respectfully show the

following:

   1. The State's current deadline for filing its State's Brief is March 2,

      2015.

   2. This is the State's second request for an extension of time.

   3. The undersigned Assistant County Attorney has numerous matters on

      appeal at different stages in the various Courts of Appeals of Texas.

      Furthermore, the undersigned Assistant County Attorney continues to

      be required in the courtroom to assist with dockets, to answer and

      research questions from law enforcement and other prosecutors,

      respond to petitioners' writs of habeas corpus and represent applicants

      for protective orders.
      For the above-mentioned reasons, the undersigned Assistant County

Attorney has not had sufficient time to research the applicable law and

prepare an adequate brief by the current deadline of March 2, 2015.

   THEREFORE, the State requests that the Court grant this motion and

extend the deadline for filing the brief of Appellee for thirty (30) days

beyond the original deadline imposed.

      SIGNED this the 2nd day of March, 2015.

                                        Respectfully submitted,



                                        Is/ James J. LaMarca
                                        JAMES J. LAMARCA
                                        Assistant County Attorney
                                        Williamson County, Texas
                                         SBN: 24074568
                                        405 Martin Luther King, # 7
                                        Georgetown, Texas 78626
                                        PHONE: (512) 943-1111
                                        FAX: (512) 943-1120
                                        j lamarca@wilco .org
                      CERTIFICATE OF SERVICE

      I certify that a true and correct copy of this State's Motion to Extend

Time for Filing State's Brief was served upon Kristen Jernigan, Appellant's

attorney of record, by electronic service to Kristen@txcrimapp.com, on

March 2, 2015.


                                         Is/ James J. LaMarca
                                       JAMES J. LAMARCA
                     AFFIDAVIT OF VERIFICATION

      BEFORE ME, Notary Public in and for the State and County

aforesaid, on this day personally appeared the undersigned affiant who, after

being duly sworn, deposes and says the following:

      "My name is James J. LaMarca. I am an Assistant County
      Attorney for Williamson County, Texas. I have read the above
      Motion to Extend Time for Filing State's Brief and swear that it
      is true base on my personal knowledge of the fact recited
      therein."




This instrument was sworn to and subscribed before me, this the   2nd   day of

March, 20 15.